(pGNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  The terminal disclaimer overcomes the obviousness double patenting rejections.   Rejections of the previous office action, not repeated below are withdrawn based upon the arguments and amendment of the applicant.  Responses to the arguments of the applicant are presented after the first rejection to which they are directed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, The claim is incomplete and should recite that the photoresist is a positive tone photosensitive chemically amplified photoresist including a photoacid generator and that the ARC layer is a positive acting photosensitized chemically amplified resist for these to develop openings in the exposed areas (see prepub at   [0039, 0058,0065,0075]). The rejection also applies to the dependent claims 2-12.

In claim 21 and 22, the claims are incomplete and should recite that the photoresist is a positive tone photosensitive chemically amplified photoresist including a photoacid generator and that the ARC layer is a positive acting photosensitized chemically amplified resist for these to develop openings in the exposed areas (see prepub at   [0039, 0058,0065,0075]).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sui et al. 20050214674, in view of Shirley et al. 20100227282.
Sui et al. 20050214674 in example 10 coats a silicon wafer having a primer layer with a BARC solution of poly(hydroxystyrene-methacrylate), oxalic acid/trimethylamine. Triphenylsulfonium triflate (PAG) and Vectomer 5015 to a thickness of 35 nm, this was then coated with AZ 1020P (PAG containing positive resist) which was coated to a thickness of 330 nm, this was exposed to 193 nm radiation through a ministepper, postbaked and the pattern developed with developer to form a photoresist/BARC lines  [0061-0062].  In example 12, a silicon wafer coated with a primer layer is coated with a BARC solution of poly(hydroxystyrene-methacrylate), oxalic acid/trimethylamine. Triphenylsulfonium triflate (PAG) and Vectomer 
Shirley et al. 20100227282 describes a silicon substrate coated with a bottom antireflection layer and a positive (acid generating) resist, which was exposed to 193 nm radiation through a reticle with 33 mJ and flood exposure to 193 nm radiation at 1 mJ and developed [0023-0024]. Using shorter patterned exposure and a (global, bias) flood exposure over a larger area to achieve the threshold exposure in the desired areas, rather than having each patterned exposure long enough to reach the exposure threshold reduces the time 
It would have been obvious to one skilled in the art to modify the process of examples 10 or 12 of Sui et al. 20050214674 by using shorter patterned exposures with the stepper combined with a low intensity flood exposure over the entire wafer surface taught by Shirley et al. 201002272827 to reduce the time required to form developable (latent) images over the entire wafer so that the first patterned exposure generates acid in both the resist and the BARC layer and the second exposure also generates acid in both the photoresist and BARC layers in addition to that generated by the first exposure so the amount of acid generated/present is higher in the BARC layer than after the second exposure and allows for development of the resist and BARC layer.   
Further, it would have been obvious to modify the resultant processes by using other wavelength including 300-400 nm based upon the direction at [0021] of Sui et al. 20050214674, to use different of exposure intensities for the flood from 5 to 65% of the Eo  as taught in [0017] of Shirley et al. 20100227282 and/or to use different wavelengths for the flood and patterned exposure within 100 nm of each other as taught at [0019] of Shirley et al. 201002272827.
	The primer layer is considered an underlayer. As discussed previously, as the light of the flood exposure at 193 nm, which the resist is sensitive to, passed through the layer more of it is absorbed (Beer’s Law), so that percentage of the light incident upon the surface of the resist is reduced as it travels through the resist and less light is available to generate the acid.   Therefore the concentration of the photogenerated acid will be highest at the top surface of the resist. The 
	Claim 1 does not require the photoresist to have an absorber.  The BARC layer of Sui et al. 20050214674 does have an absorber attached to the alkali soluble resin. 
The applicant admits that Sui et al. 20050214674 teaches a single exposure and development to develop a pattern in both the DBARC and photoresist layers as asserted by the examiner on pages 11-12 of the response of 7/21/2021.  The applicant argues that the use of the second (flood) exposure of Shirley et al. destroys the benefit.  The examiner disagrees, pointing out that the use of the two step exposure of Shirley et al. (masked and unmasked/flood) has the advantage of reducing the duration of the exposure process and the applicant has not articulated or provided any evidence why this would not be desirable or achievable as a modification of the process of Sui et al.   The flood exposure allows the exposure of the entire wafer without the need for stepping and due to this (bias) exposure the duration of the exposures masked/patterned exposure are shorter, so an overall reduction in the exposure time is realized (see Shirley at [0003,0012-0013,0017-0018,0024-0026]. 

Claims 1-4,7 and 9-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sui et al. 20050214674, in view of Shirley et al. 20100227282, further in view of Watanabe 20070049651. 

It would have been obvious to modify the processes rendered obvious by the combination of Sui et al. 20050214674 and Shirley et al. 201002272827 by adding known sensitizers such as the anthraquinones, diphenylmethanes, triphenylmethanes or trihydroxybenzophenones to the BARC layer and/or the photoresist to increase the photospeeed of the composition as taught by Watanabe 20070049651 for  resists to reduce the time required for exposure.
The response above is relied upon without further comment as no further arguments were advanced by the applicant.

Claims 1-4,7 and 9-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sui et al. 20050214674, in view of Shirley et al. 201002272827 and Watanabe 20070049651, further in view of  Sinta 5976770.
Sinta et al. 5976770 teaches photoacid generators for resist including triphenylsulfonium salts (15/50), imidosulfonates (16/10), and halogenated non-ionic photoacid generators (14/46-68) (14/41-16/68). The addition of dyes and sensitizers are discussed at (17/20-28). 
	In addition to  the basis above, it would have been obvious to modify the processes rendered obvious by the combination of Sui et al. 20050214674, Shirley et al. 201002272827, and Watanabe 20070049651 by photoacid generators used in the resist and/or BARC layers with other known photoacid generators, such as the triphenylsulfonium salts (15/50), imidosulfonates .
Claims 1-4,7,9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sui et al. 20050214674, in view of Shirley et al. 201002272827, further in view of Hause et al. 6555479.
Hause et al. 6555479 teaches with respect to figures 1-6, a substrate (115), which may be a wafer or a wafer with layers upon it, with a process/dielectric layer (110) upon it, which is coated with a positive (acid containing) resist to a thickness of 300-1000 nm. An ARC layer can be formed on the process layer (110). This is exposed to 10 mJ/cm2 with 193 nm to expose a depth of 530 nm, this is then exposed to 20 mJ/cm@ of 243 nm radiation to expose the entire thickness of the resist and the resist is developed (1/46-6/15).
In addition to the basis above, it would have been obvious to one skilled in the art to perform the processes rendered obvious by the combination of Sui et al. 20050214674 and Shirley et al. 201002272827 by using a substrate provided with layers to be processed upon it as this is entirely conventional as evidenced by Hause et al. 6555479 and the exposure of the upper portion of the resist in figure 2 generates the first acid amount and is increased in the portion of the upper resist surface exposed during the second exposure shown in figure 3 to a second higher level to form the stepped profile shown in figure 4 of Hause et al.   
The response above is relied upon without further comment as no further arguments were advanced by the applicant.

Claims 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hause et al. 6555479, in view of Thackery et al. 20120171616.

	It would have been obvious to one skilled in the art top modify the exposure process of Hause et al. 6555479 which uses two masks (the second having a smaller opening) to form a stepped structure by using the positive resist of Thackery et al. 20120171616 with added sensitizers as discussed at [0035], based upon it’s demonstrated sensitivity to 193 and 248 nm, which are similar to the two wavelengths used by Hause et al. 6555479 with a reasonable expectation of forming useful stepped pattern. 
	The use of the mask with the smaller opening prevents exposure in the previously unexposed areas and the associated acid generation.  The generation of more acid at the top surface of the resist will inherently occur due to the reduction in the exposure due to the cumulative absorption of the exposure light as it progresses through the thickness of the resist. 
	The applicant could obviate this rejection by requiring the second exposure to be a flood/blanket exposure 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 10, 2021